UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Schedule TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 U.S. XPRESS ENTERPRISES, INC. (Name of Subject Company (issuer)) NEW MOUNTAIN LAKE HOLDINGS, LLC NEW MOUNTAIN LAKE ACQUISITION COMPANY PATRICK E. QUINN MAX L. FULLER QUINN FAMILY PARTNERS MAX FULLER FAMILY LIMITED PARTNERSHIP (Names of Filing Persons (Offerors)) Class A Common Stock, Par Value $.01 per Share (Title of Class of Securities) 90338N103 (CUSIP Number of Class of Securities) Patrick E. Quinn 4080 Jenkins Road Chattanooga, Tennessee 37421 Telephone: 255-9757 Facsimile: (423) 510-4003 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copy to: Mark Scudder, Esq. David J. Routh, Esq. Scudder Law Firm P.C., L.L.O. 411 South 13th Street, 2nd Floor Lincoln, NE 68508 Telephone: (402) 435-3223 Facsimile: (402) 435-4239 Calculation of Filing Fee Transaction valuation* Amount of filing fee** $191,704,936 $5,885.34 * Estimated for purposes of calculating the filing fee only. This calculation assumes the purchase in cash of all outstanding shares of Class A Common Stock, par value $0.01 per share, of U.S. Xpress Enterprises, Inc. (the "Class A Shares"), other than Class A Shares already owned by the filing persons at a price of $20.10 per share and assumes the purchase of all Class A Shares issuable upon exercise of outstanding options.As of August 1, 2007, there were approximately 9,537,559 Class A Shares outstanding on a fully diluted basis (treating as outstanding all Class A Shares subject to outstanding options) not beneficially owned by the filing persons ** The filing fee is calculated by multiplying the transaction valuation by 0.0000307. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $5,885.34 Filing Party: New Mountain Lake Acquisition Company and other filers Form or Registration No.: Schedule TO-T Dated Filed: September 12, 2007 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: xthird-party tender offer subject to rule 14d-1. o issuer tender offer subject to Rule 13e-4. xgoing private transaction subject to Rule 13e-3. xAmendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:£ This Amendment No. 1 (this "Amendment") amends and supplements Item 12 (but no other Items) of the Tender Offer Statement and Schedule 13E-3 Transaction Statement on Schedule TO (the "Schedule TO") originally filed on September 12, 2007, by New Mountain Lake Acquisition Company, a Nevada corporation ("Purchaser") and wholly owned subsidiary of New Mountain Lake Holdings, LLC, a Nevada limited liability company ("Holding Company"), Holding Company, Max L. Fuller, Patrick E. Quinn, Quinn Family Partners, and the Max Fuller Family Limited Partnership.The Schedule TO, as amended and supplemented by this Amendment, relates to a tender offer by Purchaser to purchase for cash all outstanding shares of ClassA Common Stock, par value $0.01 per share (the "Class A Shares"), of U.S. Xpress Enterprises,Inc., a Nevada corporation, at a price of $20.10 per Class A Share, net to the seller in cash (the "Offer Price"), without interest thereon and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, a copy of which is filed as Exhibit (a)(1)(i) to the Schedule TO, and in the related Letter of Transmittal, a copy of which is filed as Exhibit (a)(1)(ii) to the Schedule TO, (which, together with the Offer to Purchase, any amendments or supplements thereto, collectively constitute the "Offer").Capitalized terms used and not otherwise defined in this Amendment shall have the meanings assigned to such terms in the Offer to Purchase or in the Schedule TO. The information set forth in the Offer to Purchase, including all schedules and annexes thereto, is hereby expressly incorporated herein by reference in response to all the items of this Amendment, except as otherwise set forth below. ITEM 12. EXHIBITS. Item 12 of the Schedule TO is hereby amended and supplemented by adding the following: “(a)(1)(xiv) Frequently Asked Questions for Employees Holding Options and Shares of Class A Common Stock of U.S. Xpress Enterprises, Inc. from Patrick E. Quinn and Max L. Fuller, on behalf of their corporation New Mountain Lake Acquisition Company, on September 20, 2007.” After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. NEW MOUNTAIN LAKE ACQUISITION COMPANY By: /s/Patrick E. Quinn Name: Patrick E. Quinn Title: Chairman of the Board and President By: /s/Max L. Fuller Name: Max L. Fuller Title: Chairman of the Board and Chief Executive Officer NEW MOUNTAIN LAKE HOLDINGS, LLC By: /s/Patrick E. Quinn Name: Patrick E. Quinn Title: Chairman of the Board and President By: /s/Max L. Fuller Name: Max L. Fuller Title: Chairman of the Board and Chief Executive Officer PATRICK E. QUINN /s/Patrick E. Quinn MAX L. FULLER /s/Max L. Fuller QUINN FAMILY PARTNERS By: /s/ Anna Marie Quinn Name: Anna Marie Quinn Title: Managing Partner MAX FULLER FAMILY LIMITED PARTNERSHIP By: /s/ Janice B. Fuller Name: Janice B. Fuller Title: General Partner Date:September 20,2007 EXHIBIT INDEX EXHIBIT NO.
